                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                  FORT MYERS DIVISION

HOWARD FRANK,

                 Plaintiff,

v.                                                        Case No: 2:18-cv-162-FtM-99UAM

ROCKHILL INSURANCE COMPANY,

               Defendant.


                                              ORDER

       This matter comes before the Court upon review of the Joint Motion for Enlargement of

Certain Deadlines filed on March 15, 2019. Doc. 56. On July 18, 2018, the Court entered a

Case Management and Scheduling Order (“CMSO”) setting the discovery deadline for April 1,

2019, the mediation deadline for March 15, 2019, the dispositive motions deadline for May 3,

2019, and a trial term beginning September 3, 2019. Doc. 43 at 1-2. The parties now request

to move the discovery and mediation deadlines to May 3, 2019 and the dispositive motions

deadline to June 7, 2019. Doc. 56 at 1-2. The parties state that the extensions are necessary

because it will help the parties complete discovery and exhaust settlement efforts in an attempt to

resolve this first party insurance coverage dispute. Id. at 1. As this is the parties first request to

extend CMSO deadlines, the extensions are relatively brief, and the extensions will not necessitate

moving the trial term, the Court finds good cause to extend the deadlines as requested. See Fed.

R. Civ. P. 16. The Court does not find the issuance of amended CMSO necessary and all other

deadlines and directives remain the same.
       ACCORDINGLY, it is

       ORDERED:

       1.     The Joint Motion for Enlargement of Certain Deadlines (Doc. 56) is GRANTED.

       2.     The parties shall have up to and including May 3, 2019 to complete discovery and

mediation, and up to and including June 7, 2019 to file dispositive motions. All other deadlines

and directives in the Case Management and Scheduling Order (Doc. 43) remain unchanged.

       DONE and ORDERED in Fort Myers, Florida on this 20th day of March, 2019.




Copies:
Counsel of record




                                             -2-
